MEMORANDUM **
Jose Angel Limon-Madero appeals from the 37-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Limon-Madero contends that his sentence is unreasonable because the district court placed undue weight on the sentencing guidelines and imposed a sentence that was greater than necessary to accomplish the sentencing goals. He further contends that the district court failed to consider the unwarranted disparity between his sentence and those of similarly situated defendants, especially those who were offered fast-track plea agreements.
The district court did not give undue weight to the guidelines. See United States v. Carty, 520 F.3d 984, 996 (9th Cir.2008) (en banc). In addition, the district court properly considered the 18 U.S.C. § 3553(a) factors, including the need to avoid unwarranted disparities. See United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.2006). Thus, we conclude that Limon-Madero has not shown that the district court procedurally erred or that his sentence is substantively unreasonable. See Carty, 520 F.3d at 995-96.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.